Citation Nr: 0104509	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-00 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a left foot 
disorder.

5.  Entitlement to service connection for a bilateral leg 
disorder.

6.  Entitlement to service connection for a bilateral visual 
disorder.

7.  Entitlement to service connection for residuals of a wart 
of the right thumb.

8.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

9.  Entitlement to a rating in excess of 10 percent for 
residuals of a chronic right shoulder strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


REMAND

The veteran had active service from November 1993 to November 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1998 and May 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

In August 1998 the RO denied entitlement to service 
connection for a right shoulder disorder.  The veteran 
appealed.  In December 1999 service connection for residuals 
of a chronic right shoulder strain was granted and rated as 
10 percent disabling.  Notice of the determination was mailed 
to the veteran in December 1999, via a supplemental statement 
of the case (SSOC).  On the attached notification letter, the 
RO told the veteran that he must respond within 60 days to 
perfect his appeal as to the new issue.  If he did not file a 
timely substantive appeal as to any new issue, his claim 
would be docketed to the Board for review of the prior 
issues.  The record then shows that by written notification 
mailed in January 2000, the veteran was again apprised of the 
service connection grant and furnished with a VA Form 4107, 
which states that the veteran may appeal the decision to the 
Board within one year from the date of the letter.  In the 
December 2000 informal hearing presentation, the veteran's 
representative listed the increased rating claim as an issue 
on appeal before the Board.  Liberally construing the 
foregoing procedural development in the manner most favorable 
to the veteran, the Board finds that the representative's 
notation may be construed as notice of disagreement with the 
RO's assignment of a 10 percent rating for the right shoulder 
disability.  Since the issuance of the December 1999 SSOC 
additional medical evidence showing treatment for the right 
shoulder disability has been received.  Accordingly, the 
Board finds that the matter should be readjudicated and that 
the veteran should be issued a SOC.  See generally, Manlincon 
v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. 
App. 398 at 408-10 (1995)

In August 1998 the veteran requested a hearing at the RO.  In 
October 1998, by written correspondence mailed to the 
veteran's last address of record, the RO told the veteran 
that a hearing had been scheduled to be held in November 
1998.  The veteran did not appear.  However, the record shows 
that the notification letter was returned to the RO as 
undeliverable.  Although a forwarding address is noted on the 
envelope it appears as though the notice was not forwarded to 
that address, and in any event, a VA Form 9 received in 
September 2000 shows that the veteran currently resides at 
another address.  Additionally, on the VA Form 9 the veteran 
did not indicate whether he still desires a hearing at the RO 
(the document reflects that the veteran did not want a 
hearing before a member of the Board).  Because the record 
fails to demonstrate that the veteran received the 
notification letter or that he has withdrawn his request for 
a hearing, the Board must assume that the veteran still 
desires a RO hearing.  Where a mailing is returned as 
undeliverable and a claimant's file discloses other possible 
and plausible addresses, VA must attempt to locate the 
veteran at the alternative known addresses.  Thus, additional 
development is warranted.  Woods v. Gober, No. 98-2095 (U.S. 
Vet. App.  December 15, 2000).

Additionally, in this case the veteran attributes his 
bilateral knee pain, left foot pain, neck disorder, bilateral 
leg disorder, and bilateral carpal tunnel syndrome to 
parachute jumping during active service.  He also asserts 
that his wart of the right thumb had its onset in service.  
The service medical records show in 1995 an assessment of 
cervical paraspinal muscle spasm-slightly improved was made, 
and in 1997, assessments of mild-moderate bilateral patello-
femoral pain syndrome and mild genu valgus with quadricep 
angle approximately 20 degrees to the right were made.  The 
reports also document complaints of pain of the left foot.  
The reports are silent with respect to a wart of the right 
thumb.

Although on VA examination conducted in March 1998 evaluation 
of the knees, left foot, and legs was normal, a June 1998 
clinical entry reflects that the veteran reportedly receives 
treatment from a chiropractor for chronic pain of the knees 
and left foot.  Those reports are not of record.  Regarding 
the neck disorder, it is noted that in March 1998 range of 
motion test results indicated that the veteran had limitation 
of motion, but the diagnosis was normal cervical spine.  A 
June 1998 report of an x-ray study of the spine revealed that 
the veteran's cervical spine was slightly hypolordotic too.  
For the bilateral carpal tunnel syndrome, an October 1998 
progress note records a diagnosis of bilateral carpal tunnel 
syndrome.  Although the veteran attributes the disorders to 
service, the examiner primarily references the veteran's 
post-service employment.  Finally, regarding the wart of the 
right thumb, in October 1998 a verruca of the ulnar side of 
the right thumb was noted.  The notation also indicated that 
according to the veteran the disorder had been present for 
several years.  

In light of the foregoing evidence, the Board finds that the 
medical evidence in this case is unclear as to whether the 
veteran currently has a disability of the knees, left foot, 
and cervical spine, and, if so, does not contain a medical 
opinion as to whether any of the disabilities are related to 
service, to the service-connected right shoulder disability, 
or more properly attributable to post-service employment.  
Thus, additional development is warranted.  Also, medical 
opinions as to the etiology of the veteran's bilateral carpal 
tunnel syndrome and wart of the right thumb are needed.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be provided with 
the opportunity to submit any additional 
evidence, to include lay statements, in 
an attempt to substantiate his claims.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a bilateral 
knee disorder, left foot disorder, neck 
disorder, wart of the right thumb, 
bilateral carpal tunnel syndrome, and for 
residuals of chronic right shoulder 
strain since service.  After securing the 
necessary release, the RO should obtain 
these records, to include medical reports 
from the VA Medical Center at Ann Arbor, 
Michigan, and the Arbor West 
Chiropractic.  

3.  The RO should schedule the veteran 
for the appropriate VA examinations to 
ascertain whether he currently has 
disabilities of the knees, left foot, and 
cervical spine, and if so, to ascertain 
the etiology of any disabilities present.  
The examinations should also determine 
the etiology of the veteran's wart of the 
right thumb and carpal tunnel syndrome.  
All indicated studies must be performed.  
The claims file must be made available to 
the examiner(s) for review, and the 
examination reports should reflect that 
such review was accomplished.  The 
examiner(s) should offer opinions as to 
the etiology of any of the above-
referenced currently manifested 
disabilities, including whether it is at 
least as likely as not that currently 
manifested disability is related to 
active service, to the service-connected 
right shoulder disability, or more 
properly attributable to post-service 
employment.  A complete rationale for all 
opinions should be provided.

4.  The RO should also schedule the 
veteran a hearing before a hearing 
officer.  The veteran and his 
representative should be apprised of the 
date, time, and location of the hearing.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  The RO should readjudicate the issues 
on appeal, to include the issue of 
entitlement to an increased rating in 
excess of 10 percent for residuals of a 
chronic right shoulder strain.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  Additionally, with respect to 
the increased rating claim, the veteran 
should be apprised of the appropriate 
time period allotted to perfect his 
appeal.  For the other matters on appeal, 
an appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to the 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified.

The appellant has the right to VA compliance with the terms 
and conditions set forth in remand orders from the Board.  
Stegall v. West, 11 Vet. App. 268 (1998).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2000).


